Citation Nr: 1729744	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, effective June 3, 2010.  In May 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2014 this issue was remanded for additional development. 


FINDINGS OF FACT

At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.85 Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice in the downstream issue of entitlement to an increased initial rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the May 2013 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  After the hearing this matter was remanded for development to assist the Veteran in substantiating his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran was afforded examinations by or on behalf of, VA in September 2010, July 2012, and August 2014.  The examinations were by audiologists (competent to conduct them) who conducted audiometric testing in accordance with regulatory criteria, and elicited from the Veteran a report of the functional impairment that results from his hearing loss.  Notably, the September 2012 audiology consultation report from Harlingen VA Medical Center has been associated with the record.  There has been substantial compliance with the Board's remand directives.  The Veteran has not identified any pertinent evidence that remains outstanding.  D'Arie's v. Peake, 22 Vet. App. 97 (2008).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On September 2010 examination on behalf of VA, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
50
LEFT
30
30
35
50
55

The right ear puretone threshold average was 40 decibels and the left ear puretone threshold average was 43 decibels.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The diagnosis was mild sensorineural hearing (SNHL) loss in the right ear and moderate SNHL in the left.

On July 2012 examination on behalf of VA, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
40
45
LEFT
30
30
45
45
55

The right ear puretone threshold average was 38 decibels and the left ear puretone threshold average was 44 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

A September 2012 audiology consultation report notes mild SNHL to 2000 Hz and a moderate to severe sloping SNHL 3000-8000 Hz with an excellent word recognition score.

On August 2014 VA examination puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
40
45
LEFT
20
15
30
45
60

The right ear puretone threshold average was 30 decibels and the left ear puretone threshold average was 38 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in each ear.

The Veteran asserts that his hearing acuity has decreased since the award of service connection (and now warrants a compensable rating).  Rating determinations for hearing loss are based on results of audiometric testing.  Although the Veteran is competent to report his perceptions of decline in hearing acuity, whether or they reflect a compensable disability is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No audiometry during the evaluation period has revealed that the Veteran had a hearing loss of sufficient severity to warrant a compensable schedular rating.  Findings on September 2010 audiometry correlate to Level I hearing in each ear.  Such levels of hearing acuity warrant a 0 percent rating under Table VII.  July 2012 audiometry results also correlate to Level I hearing acuity in each ear, and also warrant a 0 percent schedular rating.  The August 2014 audiometry findings show some decline in hearing acuity as they reflect Level II hearing acuity in each ear.  However, the decline is not to a point warranting a compensable rating.  See Table VII.  No audiometry during the evaluation period found an exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria under Table Via.  The examiner elicited from the Veteran, and accepted at face value, a description of the functional impairment that arises from his hearing loss, difficulty hearing conversation.  Such impairment is contemplated by the noncompensable rating currently assigned.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.

ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


